Title: From John Quincy Adams to Walter Hellen, 28 April 1802
From: Adams, John Quincy
To: Hellen, Walter



Dear Sir.
Boston 28. April 1802.

I received last evening your favour of the 20th: instt: containing the distressing intelligence of Mr: Johnson’s decease; which I had indeed been in some measure prepared to expect, by a letter from Mrs: Johnson to Mrs: Adams, received a few days before—I endeavoured to communicate the melancholy event to my wife in a manner which might soften as much as possible the shock—The agitation into which it threw her, was however so violent that she has been quite unwell last night; and has not yet entirely recovered—She had flattered herself lately so much with hopes, that the stroke was quite unexpected to her.—In addition to her distress at her irreparable loss and that of her family, she was extremely concerned on account of Mrs. Hellen—Your letter of the 22d: however, which I have just given her, has relieved her mind in a great measure on this account, and given her as much joy as she was at this time susceptible of receiving.—We both join in congratulating you upon this new accession to your family, and hope soon to hear of Mrs. Hellen’s perfect recovery.
The situation in which Mr: Johnson has left his family is a subject of deep concern to our minds; and with you, I shall be happy to make every exertion in my power for their comfort—Just before he left England, he made a Will, in which he constituted you, his son Thomas (upon his coming of age) and myself his Executors for his concerns in America—Of this Will, I have a copy in my possession, and it is attested by my brother as one of the Witnesses—If there has been no subsequent Will, I presume it will be necessary to prove that, in the Maryland Court of Probate—I likewise suppose that you have a copy of the same Will, unless another has been made, and will take such steps as will be necessary for the probate; and for making such dispositions with regard to his property as may carry the Will as far as possible into effect—The State of his affairs is much better known to you than to me, and at this distance, it will perhaps be impossible for me to obtain such a knowledge of them as to enable me to act much in the capacity of Executor—I shall however be ready cheerfully to join in any measure which you may deem expedient for settling the Estate in the manner the most beneficial possible to the interests of his family.
With regard to his demands against Messrs: Wallace and Muir, I have heard nothing since I left Washington—I never had an opportunity to go into a complete investigation of all the transactions, but as far as I was acquainted with them, it appeared to me he had suffered such gross and flagrant injustice, that a representation of it properly drawn up, and presented to the legislature of his native State, was the properest expedient he could adopt, and the best if not the only remedy remaining to him—The proceedings of the Chancellor in particular are of such a nature, that a statement of his own decree—with his allegation of motives, his hand-bill, and in short the whole course of his proceedings must I think produce a salutary effect, presented to the impartial view of an honest legislative assembly, the common protectors of individual rights and of public Justice—I suggested this idea to Governor Johnson, when I had the happiness of seeing him at Frederick, and though he did not give a decisive opinion upon the subject, it appeared to me that he did not disapprove it.
If the suit has not yet been decided, his Executors must no doubt be now admitted to prosecute it, and for that purpose the probate of the Will must be made as early as possible—I shall be happy to hear from you on this subject, and to join in any possible effort to obtain that justice for his afflicted and distress’d family which was so cruelly denied to him.
With great regard, and attachment, I remain, Dear Sir, your friend and very humble Servt:
